Filed 8/5/15; pub. order 8/24/15 (see end of opn.); received for posting 8/27/15




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                              DIVISION THREE


THE PEOPLE,

    Plaintiff and Respondent,                                       G051280

         v.                                                         (Super. Ct. No. 13HF1934)

CARLOS HUMBERTO SEGURA,                                             OPINION

    Defendant and Appellant.



                  Appeal from an order of the Superior Court of Orange County, Jonathan S.
Fish, Judge. Affirmed.
                  Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
                  Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Arlene A. Sevidal and Amanda E. Casillas, Deputy Attorneys General, for
Plaintiff and Respondent.
                                        *                 *                 *
              Approximately two years ago, defendant Carlos Humberto Segura pleaded
guilty to two crimes: second degree burglary (Pen. Code, §§ 459, 460, subd. (b)) and
conspiracy to commit theft (Pen. Code, §§ 182, subd. (a)(1), 484, subd. (a), 488), both
felonies at the time. He admitted he had unlawfully entered a 7-Eleven store with the
intent to commit larceny and had conspired with two codefendants to commit a theft.
              After the passage of Proposition 47, defendant petitioned the court for
resentencing and asked that both felony convictions be reduced to misdemeanors. The
trial court granted the requested reduction on the second degree burglary conviction, but
denied it on the conspiracy conviction. He appeals from the denial of his petition as to the
conspiracy conviction.
              We affirm the order because Proposition 47 does not apply to convictions
for conspiracy.
              The resentencing procedure is authorized under conditions specified in
Penal Code section 1170.18, the statute implementing voter-approved Proposition 47.
Section 1170.18 specifies the sections of the Health and Safety Code and Penal Code to
which it applies. (Pen. Code, § 1170.18, subds. (a), (b).) It does not include Penal Code
section 182, the conspiracy count. Thus, the trial court correctly concluded it lacked the
statutory authorization to resentence defendant on the conspiracy count. “‘If the language
of a statute is unambiguous, the plain meaning controls.’” (People v. Leiva (2013) 56
Cal. 4th 498, 506.) And here there is no ambiguity.
              Defendant argues we should consider the “spirit evidenced by the voters in
enacting Proposion 47.” He describes this “spirit” as an intent “to insure that all thefts of
property, where the value of the property is less than $950 and the petitioner has no
disqualifying prior convictions, will be classified as misdemeanor offenses.” He
contends, without any support in the record, that “in this case the conspiracy appears to
have been charged as an act of the defendants that was inextricably bound with the
commission of the petty theft inside the convenience store.” Since we were provided with

                                              2
a very limited factual record, we do not know if this assertion is correct. But, even if true,
we are not authorized to amend the statute in the manner suggested by defendant. We
recongnize “‘“‘[i]t is a settled principle of statutory interpretation that language of a
statute should not be given a literal meaning if doing so would result in absurd
consequences which the Legislature did not intend.’ [Citations.]”’” (People v.
Delarosarauda (2014) 227 Cal. App. 4th 205, 210.) But we cannot conclude a literal
interpretation of the statute’s omission of the crime of conspiracy leads to such an
“absurd result.” Crimes committed pursuant to a conspiracy present a greater evil than
crimes committed by an individual. As the court long ago realized, “a group of evil minds
planning and giving support to the commission of crime is more likely to be a menace to
society than where one individual alone sets out to violate the law.” (People v. Welch
(1928) 89 Cal. App. 18, 22.)


                                       DISPOSITION


              The order is affirmed.



                                                   RYLAARSDAM, ACTING P. J.

WE CONCUR:



FYBEL, J.



THOMPSON, J.




                                               3
Filed 8/24/15

                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                       DIVISION THREE


THE PEOPLE,

    Plaintiff and Respondent,                          G051280

        v.                                             (Super. Ct. No. 13HF1934)

CARLOS HUMBERTO SEGURA,                                ORDER CERTIFYING OPINION
                                                       FOR PUBLICATION
    Defendant and Appellant.


                  Plaintiff and Respondent The People has requested that our opinion filed on
August 5, 2015, be certified for publication. It appears that our opinion meets the
standards set forth in California Rules of Court, rule 8.1105(c). The request is
GRANTED. The opinion is ordered published in the Official Reports.




                                                    RYLAARSDAM, ACTING P. J.

WE CONCUR:



FYBEL, J.


THOMPSON, J.




                                                4